Exhibit 10.1

 

ALLOS THERAPEUTICS, INC.

 

2006 Inducement Award Plan

 

Adopted by the Board of Directors:  June 1, 2006

 

1.             Purposes.

 

(a)           General Purpose.  The Company, by means of the Plan, seeks to
retain the services of persons not previously an employee or director of the
Company, or following a bona fide period of non-employment, as an inducement
material to the individual’s entering into employment with the Company within
the meaning of Rule 4350(i)(1)(A)(iv) of the NASD Marketplace Rules, and to
provide incentives for such persons to exert maximum efforts for the success of
the Company and its Affiliates.

 

(b)           Eligible Stock Award Recipients.  The persons eligible to receive
Stock Awards are the Employees of the Company and its Affiliates subject to the
limitations set forth in Section 5.

 

(c)           Available Stock Awards.  The purpose of the Plan is to provide a
means by which eligible recipients of Stock Awards may be given an opportunity
to benefit from increases in value of the Common Stock through the granting of
the following Stock Awards:  (i) Options, (ii) Stock Grant Awards, (iii) Stock
Purchase Awards, (iv) Stock Unit Awards and (v) Other Stock Awards.

 

2.             Definitions.

 

(a)           “Affiliate” means any parent corporation or subsidiary corporation
of the Company, whether now or hereafter existing, as those terms are defined in
Sections 424(e) and (f), respectively, of the Code.

 

(b)           “Board” means the Board of Directors of the Company.

 

(c)           “Capitalization Adjustment” has the meaning ascribed to that term
in Section 11(a).

 

(d)           “Code” means the Internal Revenue Code of 1986, as amended.

 

(e)           “Committee” means a committee of one (1) or more members of the
Board appointed by the Board in accordance with Section 3(c).

 

(f)            “Common Stock” means the common stock of the Company.

 

(g)           “Company” means Allos Therapeutics, Inc. a Delaware corporation.

 

(h)           “Consultant” means any person, including an advisor, (i) engaged
by the Company or an Affiliate to render consulting or advisory services and who
is compensated for

 

--------------------------------------------------------------------------------


 

such services or (ii) serving as a member of the Board of Directors of an
Affiliate and who is compensated for such services.  However, the term
“Consultant” shall not include Directors who are not compensated by the Company
for their services as Directors, and the payment of a director’s fee by the
Company solely for services as a Director shall not cause a Director to be
considered a “Consultant” for purposes of the Plan.

 

(i)            “Continuous Service” means that the Participant’s service with
the Company or an Affiliate, whether as an Employee, Director or Consultant, is
not interrupted or terminated.  A change in the capacity in which the
Participant renders service to the Company or an Affiliate as an Employee,
Consultant or Director or a change in the entity for which the Participant
renders such service, provided that there is no interruption or termination of
the Participant’s service with the Company or an Affiliate, shall not terminate
a Participant’s Continuous Service.  For example, a change in status from an
Employee of the Company to a Consultant of an Affiliate or a Director shall not
constitute an interruption of Continuous Service.  The Board, in its sole
discretion, may determine whether Continuous Service shall be considered
interrupted in the case of any leave of absence approved by the Board, including
sick leave, military leave or any other personal leave.  Notwithstanding the
foregoing, an approved leave of absence shall be treated as Continuous Service
for purposes of vesting in a Stock Award only to such extent as may be provided
in the Company’s leave of absence policy or in the written terms of the
Participant’s leave of absence.

 

(j)            “Corporate Transaction” means the occurrence, in a single
transaction or in a series of related transactions, of any one or more of the
following events:

 

(i)            a sale or other disposition of all or substantially all, as
determined by the Board in its discretion, of the consolidated assets of the
Company and its Subsidiaries;

 

(ii)           a sale or other disposition of at least ninety percent (90%) of
the outstanding securities of the Company;

 

(iii)         a merger, consolidation or similar transaction following which the
Company is not the surviving corporation; or

 

(iv)          a merger, consolidation or similar transaction following which the
Company is the surviving corporation but the shares of Common Stock outstanding
immediately preceding the merger, consolidation or similar transaction are
converted or exchanged by virtue of the merger, consolidation or similar
transaction into other property, whether in the form of securities, cash or
otherwise.

 

(k)           “Director” means a member of the Board.

 

(l)            “Disability” means, with respect to a Participant, such
Participant’s permanent and total disability within the meaning of the Company’s
long-term disability plan, as it may be amended from time to time, or, if there
is no such plan, as determined by the Board.

 

2

--------------------------------------------------------------------------------


 

(m)          “Employee” means any person employed by the Company or an
Affiliate.  Service as a Director or as a Consultant shall not be sufficient to
constitute “employment” by the Company or an Affiliate.

 

(n)           “Entity” means a corporation, partnership or other entity.

 

(o)           “Exchange Act” means the Securities Exchange Act of 1934, as
amended.

 

(p)           Fair Market Value” means, as of any date, the value of the Common
Stock determined as follows:

 

(i)            If the Common Stock is listed on any established stock exchange
or traded on the Nasdaq National Market or the Nasdaq SmallCap Market, the Fair
Market Value of a share of Common Stock shall be the closing sales price for
such stock (or the closing bid, if no sales were reported) as quoted on such
exchange or market (or the exchange or market with the greatest volume of
trading in the Common Stock) on the day of determination, as reported in The
Wall Street Journal or such other source as the Board deems reliable.

 

(ii)           In the absence of such markets for the Common Stock, the Fair
Market Value shall be determined in good faith by the Board.

 

(q)           “Non-Employee Director” means a Director who either (i) is not a
current Employee or Officer of the Company or an Affiliate, does not receive
compensation (directly or indirectly) from the Company or an Affiliate for
services rendered as a Consultant or in any capacity other than as a Director
(except for an amount as to which disclosure would not be required under Item
404(a) of Regulation S-K promulgated pursuant to the Securities Act (“Regulation
S-K”)), does not possess an interest in any other transaction as to which
disclosure would be required under Item 404(a) of Regulation S-K and is not
engaged in a business relationship as to which disclosure would be required
under Item 404(b) of Regulation S-K; or (ii) is otherwise considered a
“non-employee director” for purposes of Rule 16b-3.

 

(r)           “Officer” means a person who is an officer of the Company within
the meaning of Section 16 of the Exchange Act and the rules and regulations
promulgated thereunder.

 

(s)           “Option” means a nonstatutory stock option granted pursuant to the
Plan that is not intended to qualify as an incentive stock option under Section
422 of the Code and the regulations promulgated thereunder.

 

(t)            “Option Agreement” means a written agreement between the Company
and an Optionholder evidencing the terms and conditions of an individual Option
grant.  Each Option Agreement shall be subject to the terms and conditions of
the Plan.

 

(u)           “Optionholder” means a person to whom an Option is granted
pursuant to the Plan or, if applicable, such other person who holds an
outstanding Option.

 

3

--------------------------------------------------------------------------------


 

(v)            “Other Stock Award” means an award based in whole or in part by
reference to the Common Stock which is granted pursuant to the terms and
conditions of Section 7(d).

 

(w)           “Other Stock Award Agreement” means a written agreement between
the Company and a holder of an Other Stock Award evidencing the terms and
conditions of an individual Other Stock Award grant.  Each Other Stock Award
Agreement shall be subject to the terms and conditions of the Plan.

 

(x)           “Own,” “Owned,” “Owner,” “Ownership”  A person or Entity shall be
deemed to “Own,” to have “Owned,” to be the “Owner” of, or to have acquired
“Ownership” of securities if such person or Entity, directly or indirectly,
through any contract, arrangement, understanding, relationship or otherwise, has
or shares voting power, which includes the power to vote or to direct the
voting, with respect to such securities.

 

(y)           “Participant” means a person to whom a Stock Award is granted
pursuant to the Plan or, if applicable, such other person who holds an
outstanding Stock Award.

 

(z)           “Plan” means this Allos Therapeutics, Inc. 2006 Inducement Award
Plan.

 

(aa)         “Rule 16b-3” means Rule 16b-3 promulgated under the Exchange Act or
any successor to Rule 16b-3, as in effect from time to time.

 

(bb)         “Securities Act” means the Securities Act of 1933, as amended.

 

(cc)         “Stock Award” means any right granted under the Plan, including an
Option,  Stock Purchase Award, Stock Grant Award, Stock Unit Award, and an Other
Stock Award.

 

(dd)         “Stock Award Agreement” means a written agreement between the
Company and a Participant evidencing the terms and conditions of an individual
Stock Award grant.  Each Stock Award Agreement shall be subject to the terms and
conditions of the Plan.

 

(ee)         “Stock Grant Award” means an award of shares of Common Stock which
is granted pursuant to the terms and conditions of Section 7(a).

 

(ff)           “Stock Grant Award Agreement” means a written agreement between
the Company and a holder of a Stock Grant Award evidencing the terms and
conditions of an individual Stock Grant Award grant.  Each Stock Grant Award
Agreement shall be subject to the terms and conditions of the Plan.

 

(gg)         “Stock Purchase Award” means an award of shares of Common Stock
which is granted pursuant to the terms and conditions of Section 7(b).

 

(hh)         “Stock Purchase Award Agreement” means a written agreement between
the Company and a holder of a Stock Purchase Award evidencing the terms and
conditions of an individual Stock Purchase Award grant.  Each Stock Purchase
Award Agreement shall be subject to the terms and conditions of the Plan.

 

4

--------------------------------------------------------------------------------


 

(ii)           “Stock Unit Award” means a right to receive shares of Common
Stock which is granted pursuant to the terms and conditions of Section 7(c).

 

(jj)           “Stock Unit Award Agreement” means a written agreement between
the Company and a holder of a Stock Unit Award evidencing the terms and
conditions of an individual Stock Unit Award grant.  Each Stock Unit Award
Agreement shall be subject to the terms and conditions of the Plan.

 

(kk)        “Subsidiary” means, with respect to the Company, (i) any corporation
of which more than fifty percent (50%) of the outstanding capital stock having
ordinary voting power to elect a majority of the board of directors of such
corporation (irrespective of whether, at the time, stock of any other class or
classes of such corporation shall have or might have voting power by reason of
the happening of any contingency) is at the time, directly or indirectly, Owned
by the Company, and (ii) any partnership in which the Company has a direct or
indirect interest (whether in the form of voting or participation in profits or
capital contribution) of more than fifty percent (50%).

 

3.             Administration.

 

(a)           Administration by Board.  The Board shall administer the Plan
unless and until the Board delegates administration of the Plan to a committee,
as provided in Section 3(c).

 

(b)           Powers of Board.  The Board shall have the power, subject to, and
within the limitations of, the express provisions of the Plan:

 

(i)            Subject to Section 5 herein, to determine from time to time which
of the persons eligible under the Plan shall be granted Stock Awards; when and
how each Stock Award shall be granted; what type or combination of types of
Stock Award shall be granted; the provisions of each Stock Award granted (which
need not be identical), including the time or times when a person shall be
permitted to receive Common Stock pursuant to a Stock Award; and the number of
shares of Common Stock with respect to which a Stock Award shall be granted to
each such person.

 

(ii)           To construe and interpret the Plan and Stock Awards granted under
it, and to establish, amend and revoke rules and regulations for its
administration.  The Board, in the exercise of this power, may correct any
defect, omission or inconsistency in the Plan or in any Stock Award Agreement,
in a manner and to the extent it shall deem necessary or expedient to make the
Plan fully effective.

 

(iii)         To amend the Plan or a Stock Award as provided in Section 12.

 

(iv)          To terminate or suspend the Plan as provided in Section 13.

 

(v)            Generally, to exercise such powers and to perform such acts as
the Board deems necessary or expedient to promote the best interests of the
Company and that are not in conflict with the provisions of the Plan.

 

5

--------------------------------------------------------------------------------


 

(vi)          To adopt such procedures and sub-plans as are necessary or
appropriate to permit participation in the Plan by employees who are foreign
nationals or employed outside the United States.

 

(c)           Delegation to Committee.

 

(i)            General.  The Board may delegate some or all of the
administration of the Plan to a Committee or Committees of one (1) or more
members of the Board, and the term “Committee” shall apply to any person or
persons to whom such authority has been delegated.  If administration is
delegated to a Committee, the Committee shall have, in connection with the
administration of the Plan, the powers theretofore possessed by the Board that
have been delegated to the Committee, including the power to delegate to a
subcommittee any of the administrative powers the Committee is authorized to
exercise (and references in this Plan to the Board shall thereafter be to the
Committee or subcommittee), subject, however, to such resolutions, not
inconsistent with the provisions of the Plan, as may be adopted from time to
time by the Board.  The Board may retain the authority to concurrently
administer the Plan with the Committee and may, at any time, revest in the Board
the administration of the Plan.

 

(ii)           Rule 16b-3 Compliance.  In the discretion of the Board, the
Committee may consist solely of two (2) or more Non-Employee Directors, in
accordance with Rule 16b-3.

 

(d)           Effect of Board’s Decision. All determinations, interpretations
and constructions made by the Board in good faith shall not be subject to review
by any person and shall be final, binding and conclusive on all persons.

 

4.             Shares Subject to the Plan.

 

(a)           Share Reserve.  Subject to the provisions of Section 11(a)
relating to Capitalization Adjustments, the shares of Common Stock that may be
issued pursuant to Stock Awards shall not exceed in the aggregate one million
five hundred thousand (1,500,000) shares of Common Stock.

 

(b)           Reversion of Shares to the Share Reserve.  If any Stock Award
shall for any reason expire or otherwise terminate, in whole or in part, without
having been exercised in full, or if any shares of Common Stock issued to a
Participant pursuant to a Stock Award are forfeited back to or repurchased by
the Company, including, but not limited to, any repurchase or forfeiture caused
by the failure to meet a contingency or condition required for the vesting of
such shares, then the shares of Common Stock not acquired under such Stock Award
shall revert to and again become available for issuance under the Plan.  If any
shares subject to a Stock Award are not delivered to a Participant because such
shares are withheld for taxes or the Stock Award is exercised through a
reduction of shares subject to the Stock Award (i.e., “net exercised”), then the
shares that are not delivered shall revert to and again become available for
issuance under the Plan.  If the exercise price of any Stock Award is satisfied
by tendering shares of Common Stock held by the Participant (either by actual
delivery or attestation), then the number of such tendered shares shall revert
to and again become available for issuance under the Plan.

 

6

--------------------------------------------------------------------------------


 

(c)           Source of Shares.  The shares of Common Stock subject to the Plan
may be unissued shares or reacquired shares, bought on the market or otherwise.

 

5.             Eligibility.  Persons eligible for Stock Awards shall consist of
Employees whose potential contribution, in the judgment of the Board, will
benefit the future success of the Company and/or an Affiliate.   Stock Awards
may be granted only to persons not previously an Employee or Director of the
Company, or following a bona fide period of non-employment, as an inducement
material to the individual’s entering into employment with the Company within
the meaning of Rule 4350(i)(1)(A)(iv) of the NASD Marketplace Rules.  In
addition, notwithstanding any other provision of the Plan to the contrary, all
Stock Awards must be granted either by a majority of the Company’s independent
directors or a committee comprised of a majority of independent directors.

 

6.             Option Provisions.

 

Each Option Agreement shall be in such form and shall contain such terms and
conditions as the Board shall deem appropriate.  All Options shall be designated
as nonstatutory stock options at the time of grant.  The provisions of separate
Option Agreements need not be identical, but each Option Agreement shall include
(through incorporation of provisions hereof by reference in the Option or
otherwise) the substance of each of the following provisions:

 

(a)           Term.  The Board shall determine the term of an Option.

 

(b)           Exercise Price of an Option.  The exercise price of each Option
shall be not less than one hundred percent (100%) of the Fair Market Value of
the Common Stock subject to the Option on the date the Option is granted.
Notwithstanding the foregoing, an Option may be granted with an exercise price
lower than one hundred percent (100%) of the Fair Market Value of the Common
Stock if such Option is granted pursuant to an assumption or substitution for
another option in a manner consistent with the provisions of Section 424(a) of
the Code.

 

(c)           Consideration.  The purchase price of Common Stock acquired
pursuant to an Option shall be paid, to the extent permitted by applicable law,
either (i) in cash at the time the Option is exercised or (ii) at the discretion
of the Board (1) by delivery to the Company of other Common Stock, (2) by a “net
exercise” of the Option (as further described below), (3) pursuant to a program
developed under Regulation T as promulgated by the Federal Reserve Board that,
prior to the issuance of Common Stock, results in either the receipt of cash (or
check) by the Company or the receipt of irrevocable instructions to pay the
aggregate exercise price to the Company from the sales proceeds, or (4) in any
other form of legal consideration that may be acceptable to the Board.  Unless
otherwise specifically provided in the Option, the purchase price of Common
Stock acquired pursuant to an Option that is paid by delivery to the Company of
other Common Stock acquired, directly or indirectly from the Company, shall be
paid only by shares of the Common Stock of the Company that have been held for
more than six (6) months (or such longer or shorter period of time required to
avoid a charge to earnings for financial accounting purposes).

 

7

--------------------------------------------------------------------------------


 

In the case of a “net exercise” of an Option, the Company will not require a
payment of the exercise price of the Option from the Participant but will reduce
the number of shares of Common Stock issued upon the exercise by the largest
number of whole shares that has a Fair Market Value that does not exceed the
aggregate exercise price.  With respect to any remaining balance of the
aggregate exercise price, the Company shall accept a cash payment from the
Participant.  The shares of Common Stock so used to pay the exercise price of an
Option under a “net exercise” and any shares withheld for taxes will be
considered to have been withheld from the exercise of the Option.  Accordingly,
the Option will not again be exercisable with respect to the shares deemed
withheld to satisfy the exercise price, the shares actually delivered to the
Participant or any shares withheld for purposes of tax withholding.

 

(d)           Transferability of an Option.  An Option shall be transferable to
the extent provided in the Option Agreement.  If the Option does not provide for
transferability, then the Option shall not be transferable except by (i) will,
(ii) the laws of descent and distribution, or (iii) upon dissolution of the
Optionholder’s marriage pursuant to a domestic relations order, and during the
Optionholder’s lifetime, only the Optionholder will be entitled to exercise his
or her Option.  Notwithstanding the foregoing, by delivering written notice to
the Company, in a form satisfactory to the Company, an Optionholder may
designate a third party who, in the event of such Optionholder’s death, shall
thereafter be entitled to exercise the Option.

 

(e)           Vesting Generally.  The total number of shares of Common Stock
subject to an Option may, but need not, vest and therefore become exercisable in
periodic installments that may, but need not, be equal.  The Option may be
subject to such other terms and conditions on the time or times when it may be
exercised (which may be based on performance or other criteria) as the Board may
deem appropriate.  The vesting provisions of individual Options may vary.  The
provisions of this Section 6(e) are subject to any Option provisions governing
the minimum number of shares of Common Stock as to which an Option may be
exercised.

 

(f)            Termination of Continuous Service.  In the event that an
Optionholder’s Continuous Service terminates (other than upon the Optionholder’s
death or Disability), the Optionholder may exercise his or her Option (to the
extent that the Optionholder was entitled to exercise such Option as of the date
of termination of Continuous Service) but only within such period of time ending
on the earlier of (i) the date three (3) months following the termination of the
Optionholder’s Continuous Service (or such longer or shorter period specified in
the Option Agreement) or (ii) the expiration of the term of the Option as set
forth in the Option Agreement.  If, after termination of Continuous Service, the
Optionholder does not exercise his or her Option within the time specified in
the Option Agreement, the Option shall terminate.

 

(g)           Extension of Termination Date.  An Optionholder’s Option Agreement
may (but need not) provide that if the exercise of the Option following the
termination of the Optionholder’s Continuous Service (other than upon the
Optionholder’s death or Disability) would be prohibited at any time solely
because the issuance of shares of Common Stock would violate the registration
requirements under the Securities Act, then the Option shall terminate on the
earlier of (i) the expiration of the term of the Option set forth in the Option
Agreement or (ii) the expiration of a period of three (3) months after the
termination of the Optionholder’s

 

8

--------------------------------------------------------------------------------


 

Continuous Service during which the exercise of the Option would not be in
violation of such registration requirements.

 

(h)           Disability of Optionholder.  In the event that an Optionholder’s
Continuous Service terminates as a result of the Optionholder’s Disability, the
Optionholder may exercise his or her Option (to the extent that the Optionholder
was entitled to exercise such Option as of the date of termination of Continuous
Service), but only within such period of time ending on the earlier of (i) the
date twelve (12) months following such termination of Continuous Service (or
such longer or shorter period specified in the Option Agreement) or (ii) the
expiration of the term of the Option as set forth in the Option Agreement.  If,
after termination of Continuous Service, the Optionholder does not exercise his
or her Option within the time specified herein, the Option shall terminate.

 

(i)            Death of Optionholder.  In the event that (i) an Optionholder’s
Continuous Service terminates as a result of the Optionholder’s death or (ii)
the Optionholder dies within the period (if any) specified in the Option
Agreement after the termination of the Optionholder’s Continuous Service for a
reason other than death, then the Option may be exercised (to the extent the
Optionholder was entitled to exercise such Option as of the date of death) by
the Optionholder’s estate, by a person who acquired the right to exercise the
Option by bequest or inheritance or by a person designated to exercise the
Option upon the Optionholder’s death pursuant to Section 6(d), but only within
the period ending on the earlier of (1) the date twelve (12) months following
the date of death (or such longer or shorter period specified in the Option
Agreement) or (2) the expiration of the term of such Option as set forth in the
Option Agreement.  If, after death, the Option is not exercised within the time
specified herein, the Option shall terminate.

 

(j)            Early Exercise.  The Option may, but need not, include a
provision whereby the Optionholder may elect at any time before the
Optionholder’s Continuous Service terminates to exercise the Option as to any
part or all of the shares of Common Stock subject to the Option prior to the
full vesting of the Option.  Any unvested shares of Common Stock so purchased
may be subject to a repurchase option in favor of the Company or to any other
restriction the Board determines to be appropriate.  The Company shall not be
required to exercise its repurchase option until at least six (6) months (or
such longer or shorter period of time required to avoid a charge to earnings for
financial accounting purposes) have elapsed following exercise of the Option
unless the Board otherwise specifically provides in the Option.

 

7.             Provisions of Stock Awards other than Options.

 

(a)           Stock Grant Awards.  Each Stock Grant Award Agreement shall be in
such form and shall contain such terms and conditions as the Board shall deem
appropriate.  At the Board’s election, shares of Common Stock may be (i) held in
book entry form subject to the Company’s instructions until any restrictions
relating to the Stock Grant Award lapse; or (ii) evidenced by a certificate,
which certificate shall be held in such form and manner as determined by the
Board.  The terms and conditions of Stock Grant Award Agreements may change from
time to time, and the terms and conditions of separate Stock Grant Award
Agreements need not be identical, but

 

9

--------------------------------------------------------------------------------


 

each Stock Grant Award Agreement shall include (through incorporation of
provisions hereof by reference in the agreement or otherwise) the substance of
each of the following provisions:

 

(i)            Consideration.  A Stock Grant Award may be awarded in
consideration for any form of legal consideration that may be acceptable to the
Board in its discretion, including the future performance of services.

 

(ii)           Vesting.  Shares of Common Stock awarded under the Stock Grant
Award Agreement may, but need not, be subject to forfeiture to the Company or a
share repurchase option in favor of the Company in accordance with a vesting
schedule to be determined by the Board.

 

(iii)         Termination of Participant’s Continuous Service.  In the event a
Participant’s Continuous Service terminates, the Company may reacquire (or
receive via a forfeiture condition) any or all of the shares of Common Stock
held by the Participant which have not vested as of the date of termination of
Continuous Service under the terms of the Stock Grant Award Agreement.

 

(iv)          Transferability.  Rights to acquire shares of Common Stock under
the Stock Grant Award Agreement shall be transferable by the Participant only
upon such terms and conditions as are set forth in the Stock Grant Award
Agreement, as the Board shall determine in its discretion, so long as Common
Stock awarded under the Stock Grant Award Agreement remains subject to the terms
of the Stock Grant Award Agreement.

 

(b)           Stock Purchase Awards.  Each Stock Purchase Award Agreement shall
be in such form and shall contain such terms and conditions as the Board shall
deem appropriate.  At the Board’s election, shares of Common Stock may be (i)
held in book entry form subject to the Company’s instructions until any
restrictions relating to the Stock Purchase Award lapse; or (ii) evidenced by a
certificate, which certificate shall be held in such form and manner as
determined by the Board.  The terms and conditions of Stock Purchase Award
Agreements may change from time to time, and the terms and conditions of
separate Stock Purchase Award Agreements need not be identical, provided,
however, that each Stock Purchase Award Agreement shall include (through
incorporation of the provisions hereof by reference in the agreement or
otherwise) the substance of each of the following provisions:

 

(i)            Purchase Price.  At the time of the grant of a Stock Purchase
Award, the Board will determine the price to be paid by the Participant for each
share subject to the Stock Purchase Award.

 

(ii)           Consideration.  At the time of the grant of a Stock Purchase
Award, the Board will determine the consideration permissible for the payment of
the purchase price of the Stock Purchase Award.  The purchase price of Common
Stock acquired pursuant to the Stock Purchase Award shall be paid either: (i) in
cash at the time of purchase or (ii) in any other form of legal consideration
that may be acceptable to the Board in its discretion.

 

10

--------------------------------------------------------------------------------


 

(iii)         Vesting. Shares of Common Stock acquired under a Stock Purchase
Award may, but need not, be subject to forfeiture to the Company or a share
repurchase option in favor of the Company in accordance with a vesting schedule
to be determined by the Board.

 

(iv)          Termination of Participant’s Continuous Service. In the event that
a Participant’s Continuous Service terminates, the Company shall have the right,
but not the obligation, to repurchase or otherwise reacquire, any or all of the
shares of Common Stock held by the Participant that have not vested as of the
date of termination under the terms of the Stock Purchase Award Agreement.  At
the Board’s election, the repurchase price, if any, paid by the Company may be
at the lower of: (i) the Fair Market Value on the relevant date; or (ii) the
Participant’s original cost.  The Company shall not be required to exercise its
repurchase option until at least six (6) months (or such longer or shorter
period of time required to avoid a charge to earnings for financial accounting
purposes) have elapsed following the purchase of the restricted stock unless
otherwise determined by the Board or provided in the Stock Purchase Award
Agreement.

 

(v)            Transferability. Rights to purchase or receive shares of Common
Stock granted under a Stock Purchase Award shall be transferable by the
Participant only upon such terms and conditions as are set forth in the Stock
Purchase Award Agreement, as the Board shall determine in its discretion, and so
long as Common Stock awarded under the Stock Purchase Award remains subject to
the terms of the Stock Purchase Award Agreement.

 

(c)           Stock Unit Awards.  Each Stock Unit Award Agreement shall be in
such form and shall contain such terms and conditions as the Board shall deem
appropriate.  The terms and conditions of Stock Unit Award Agreements may change
from time to time, and the terms and conditions of separate Stock Unit Award
Agreements need not be identical, provided, however, that each Stock Unit Award
Agreement shall include (through incorporation of the provisions hereof by
reference in the agreement or otherwise) the substance of each of the following
provisions:

 

(i)            Consideration. At the time of grant of a Stock Unit Award, the
Board will determine the consideration, if any, to be paid by the Participant
upon delivery of each share of Common Stock subject to the Stock Unit Award. To
the extent required by applicable law, the consideration to be paid by the
Participant for each share of Common Stock subject to a Stock Unit Award will
not be less than the par value of a share of Common Stock.  The consideration
may be paid in any form permitted under applicable law.

 

(ii)           Vesting.  At the time of the grant of a Stock Unit Award, the
Board may impose such restrictions or conditions to the vesting of the Stock
Unit Award as it, in its absolute discretion, deems appropriate.

 

(iii)         Additional Restrictions.  At the time of the grant of Stock Unit,
the Board may impose such restrictions or conditions that delay the delivery of
the consideration after its vesting as the Board, in its absolute discretion,
deems appropriate, with such terms to be contained in the Stock Unit agreement.

 

11

--------------------------------------------------------------------------------


 

(iv)          Payment.  Stock Unit Awards may be settled in Common Stock or in
cash or any combination of the two, or in any other form of consideration as
determined by the Board and contained in the Stock Unit Award Agreement.

 

(v)            Dividend Equivalents.  Dividend equivalents may be credited in
respect of shares covered by a Stock Unit Award, as determined by the Board and
contained in the Stock Unit Award Agreement.  At the discretion of the Board,
such dividend equivalents may be converted into additional shares covered by the
Stock Unit Award in such manner as determined by the Board.  Any additional
shares covered by the Stock Unit Award credited by reason of such dividend
equivalents will be subject to all the terms and conditions of the underlying
Stock Unit Award Agreement to which they relate.

 

(vi)          Termination of Participant’s Continuous Service.  Except as
otherwise provided in the applicable Stock Unit Award Agreement, such portion of
the Stock Unit Award that has not vested will be forfeited upon the
Participant’s termination of Continuous Service for any reason.

 

(d)           Other Stock Awards.  Other forms of Stock Awards valued in whole
or in part by reference to, or otherwise based on, Common Stock may be granted
either alone or in addition to Stock Awards provided for under Section 6 and the
preceding provisions of this Section 7.  Subject to the provisions of the Plan,
the Board shall have sole and complete authority to determine the persons to
whom and the time or times at which such Other Stock Awards will be granted, the
number of shares of Common Stock (or the cash equivalent thereof) to be granted
pursuant to such Awards and all other terms and conditions of such Awards.

 

8.             Securities Law Compliance.

 

The Company shall seek to obtain from each regulatory commission or agency
having jurisdiction over the Plan such authority as may be required to grant
Stock Awards and to issue and sell shares of Common Stock upon exercise of the
Stock Awards; provided, however, that this undertaking shall not require the
Company to register under the Securities Act the Plan, any Stock Award or any
Common Stock issued or issuable pursuant to any such Stock Award.  If, after
reasonable efforts, the Company is unable to obtain from any such regulatory
commission or agency the authority which counsel for the Company deems necessary
for the lawful issuance and sale of Common Stock under the Plan, the Company
shall be relieved from any liability for failure to issue and sell Common Stock
upon exercise of such Stock Awards unless and until such authority is obtained.

 

9.             Use of Proceeds from Stock.

 

Proceeds from the sale of Common Stock pursuant to Stock Awards shall constitute
general funds of the Company.

 

12

--------------------------------------------------------------------------------


 

10.          Miscellaneous.

 

(a)           Acceleration of Exercisability and Vesting.  The Board shall have
the power to accelerate the time at which a Stock Award may first be exercised
or the time during which a Stock Award or any part thereof will vest in
accordance with the Plan, notwithstanding the provisions in the Stock Award
stating the time at which it may first be exercised or the time during which it
will vest.

 

(b)           Shareholder Rights.  No Participant shall be deemed to be the
holder of, or to have any of the rights of a holder with respect to, any shares
of Common Stock subject to such Stock Award unless and until such Participant
has satisfied all requirements for exercise of the Stock Award pursuant to its
terms.

 

(c)           No Employment or other Service Rights.  Nothing in the Plan or any
instrument executed or Stock Award granted pursuant thereto shall confer upon
any Participant any right to continue to serve the Company or an Affiliate in
the capacity in effect at the time the Stock Award was granted or shall affect
the right of the Company or an Affiliate to terminate (i) the employment of an
Employee with or without notice and with or without cause, (ii) the service of a
Consultant pursuant to the terms of such Consultant’s agreement with the Company
or an Affiliate or (iii) the service of a Director pursuant to the Bylaws of the
Company or an Affiliate, and any applicable provisions of the corporate law of
the state in which the Company or the Affiliate is incorporated, as the case may
be.

 

(d)           Investment Assurances.  The Company may require a Participant, as
a condition of exercising or acquiring Common Stock under any Stock Award, (i)
to give written assurances satisfactory to the Company as to the Participant’s
knowledge and experience in financial and business matters and/or to employ a
purchaser representative reasonably satisfactory to the Company who is
knowledgeable and experienced in financial and business matters and that he or
she is capable of evaluating, alone or together with the purchaser
representative, the merits and risks of exercising the Stock Award; and (ii) to
give written assurances satisfactory to the Company stating that the Participant
is acquiring Common Stock subject to the Stock Award for the Participant’s own
account and not with any present intention of selling or otherwise distributing
the Common Stock.  The foregoing requirements, and any assurances given pursuant
to such requirements, shall be inoperative if (1) the issuance of the shares of
Common Stock upon the exercise or acquisition of Common Stock under the Stock
Award has been registered under a then currently effective registration
statement under the Securities Act or (2) as to any particular requirement, a
determination is made by counsel for the Company that such requirement need not
be met in the circumstances under the then applicable securities laws.  The
Company may, upon advice of counsel to the Company, place legends on stock
certificates issued under the Plan as such counsel deems necessary or
appropriate in order to comply with applicable securities laws, including, but
not limited to, legends restricting the transfer of the Common Stock.

 

(e)           Withholding Obligations.  To the extent provided by the terms of a
Stock Award Agreement, the Participant shall, as may be determined by the
Company in its sole discretion, satisfy any federal, state or local tax
withholding obligation relating to a Stock Award by any of the following means
(in addition to the Company’s right to withhold from any compensation

 

13

--------------------------------------------------------------------------------


 

paid to the Participant by the Company) or by a combination of such means:  (i)
tendering a cash payment; (ii) authorizing the Company to withhold shares of
Common Stock from the shares of Common Stock issued or otherwise issuable to the
Participant in connection with the Stock Award; or (iii) such other
consideration as may be set forth in the Stock Award Agreement.

 

(f)            Electronic Delivery.  Any reference herein to a “written”
agreement or document shall include any agreement or document delivered
electronically or posted on the Company’s intranet.

 

(g)           Deferrals.  To the extent permitted by applicable law, the Board,
in its sole discretion, may determine that the delivery of Common Stock or the
payment of cash, upon the exercise, vesting or settlement of all or a portion of
any Stock Award may be deferred and may establish programs and procedures for
deferral elections to be made by Participants.  Deferrals by Participants will
be made in accordance with Section 409A of the Code. Consistent with Section
409A of the Code, the Board may provide for distributions while a Participant is
still an employee.  The Board is authorized to make deferrals of Stock Awards
and determine when, and in what annual percentages, Participants may receive
payments, including lump sum payments, following the Participant’s termination
of employment or retirement, and implement such other terms and conditions
consistent with the provisions of the Plan and in accordance with applicable
law.

 

(h)           Compliance with 409A.  To the extent that the Board determines
that any Stock Award granted under the Plan is subject to Section 409A of the
Code, the Stock Award Agreement evidencing such Stock Award shall incorporate
the terms and conditions necessary to avoid the consequences described in
Section 409A(a)(1) of the Code.  To the extent applicable, the Plan and Stock
Award Agreements shall be interpreted in accordance with Section 409A of the
Code and Department of Treasury regulations and other interpretive guidance
issued thereunder, including without limitation any such regulations or other
guidance that may be issued or amended after the date upon which the Plan is
adopted by the Board.  Notwithstanding any provision of the Plan to the
contrary, in the event that the Board determines that any Stock Award may be
subject to Section 409A of the Code and related Department of Treasury guidance
(including such Department of Treasury guidance as may be issued after the date
upon which the Plan is adopted by the Board), the Board may adopt such
amendments to the Plan and the applicable Stock Award Agreement or adopt other
policies and procedures (including amendments, policies and procedures with
retroactive effect), or take any other actions, that the Board determines are
necessary or appropriate to (1) exempt the Stock Award from Section 409A of the
Code and/or preserve the intended tax treatment of the benefits provided with
respect to the Stock Award, or (2) comply with the requirements of Section 409A
of the Code and related Department of Treasury guidance.

 

11.          Adjustments upon Changes in Stock.

 

(a)           Capitalization Adjustments.  If any change is made in, or other
event occurs with respect to, the Common Stock subject to the Plan or subject to
any Stock Award without the receipt of consideration by the Company (through
merger, consolidation, reorganization, recapitalization, reincorporation, stock
dividend, dividend in property other than cash, stock split,

 

14

--------------------------------------------------------------------------------


 

liquidating dividend, combination of shares, exchange of shares, change in
corporate structure or other transaction not involving the receipt of
consideration by the Company (each a “Capitalization Adjustment”), the Plan will
be appropriately adjusted in the class(es) and maximum number of securities
subject to the Plan pursuant to Section 4(a) and the outstanding Stock Awards
will be appropriately adjusted in the class(es) and number of securities and
price per share of Common Stock subject to such outstanding Stock Awards.  The
Board shall make such adjustments, and its determination shall be final, binding
and conclusive.  (The conversion of any convertible securities of the Company
shall not be treated as a transaction “without receipt of consideration” by the
Company.)

 

(b)           Dissolution or Liquidation.  In the event of a dissolution or
liquidation of the Company, then all outstanding Stock Awards shall terminate
immediately prior to the completion of such dissolution or liquidation

 

(c)           Corporate Transaction.   The following provisions shall apply to
Stock Awards in the event of a Corporate Transaction unless otherwise provided
in the instrument evidencing the Stock Award or any other written agreement
between the Company or any Affiliate and the holder of the Stock Award or unless
otherwise expressly provided by the Board at the time of grant of a Stock Award.

 

(i)            Stock Awards May Be Assumed.  Except as otherwise stated in the
Stock Award Agreement, in the event of a Corporate Transaction, any surviving
corporation or acquiring corporation (or the surviving or acquiring
corporation’s parent company) may assume or continue any or all Stock Awards
outstanding under the Plan or may substitute similar stock awards for Stock
Awards outstanding under the Plan (including but not limited to, awards to
acquire the same consideration paid to the stockholders of the Company pursuant
to the Corporate Transaction), and any reacquisition or repurchase rights held
by the Company in respect of Common Stock issued pursuant to Stock Awards may be
assigned by the Company to the successor of the Company (or the successor’s
parent company, if any), in connection with such Corporate Transaction.  A
surviving corporation or acquiring corporation (or its parent) may choose to
assume or continue only a portion of a Stock Award or substitute a similar stock
award for only a portion of a Stock Award.  The terms of any assumption,
continuation or substitution shall be set by the Board in accordance with the
provisions of Section 3.

 

(ii)           Stock Awards Held by Current Participants.  Except as otherwise
stated in the Stock Award Agreement, in the event of a Corporate Transaction in
which the surviving corporation or acquiring corporation (or its parent company)
does not assume or continue such outstanding Stock Awards or substitute similar
stock awards for such outstanding Stock Awards, then with respect to Stock
Awards that have not been assumed, continued or substituted and that are held by
Participants whose Continuous Service has not terminated prior to the effective
time of the Corporate Transaction (referred to as the “Current Participants”),
the vesting of such Stock Awards (and, if applicable, the time at which such
Stock Awards may be exercised) shall (contingent upon the effectiveness of the
Corporate Transaction) be accelerated in full to a date prior to the effective
time of such Corporate Transaction as the Board shall determine (or, if the
Board shall not determine such a date, to the date that is five (5) days prior

 

15

--------------------------------------------------------------------------------


 

to the effective time of the Corporate Transaction), and such Stock Awards shall
terminate if not exercised (if applicable) at or prior to the effective time of
the Corporate Transaction, and any reacquisition or repurchase rights held by
the Company with respect to such Stock Awards shall lapse (contingent upon the
effectiveness of the Corporate Transaction).

 

(iii)         Stock Awards Held by Persons other than Current Participants. 
Except as otherwise stated in the Stock Award Agreement, in the event of a
Corporate Transaction in which the surviving corporation or acquiring
corporation (or its parent company) does not assume or continue such outstanding
Stock Awards or substitute similar stock awards for such outstanding Stock
Awards, then with respect to Stock Awards that have not been assumed, continued
or substituted and that are held by persons other than Current Participants, the
vesting of such Stock Awards (and, if applicable, the time at which such Stock
Award may be exercised) shall not be accelerated and such Stock Awards (other
than a Stock Award consisting of vested and outstanding shares of Common Stock
not subject to the Company’s right of repurchase) shall terminate if not
exercised (if applicable) prior to the effective time of the Corporate
Transaction; provided, however, that any reacquisition or repurchase rights held
by the Company with respect to such Stock Awards shall not terminate and may
continue to be exercised notwithstanding the Corporate Transaction.

 

(iv)          Payment for Stock Awards in Lieu of Exercise.  Notwithstanding the
foregoing, in the event a Stock Award will terminate if not exercised prior to
the effective time of a Corporate Transaction, the Board may provide, in its
sole discretion, that the holder of any such Stock Award that is not exercised
prior to such effective time will receive a payment, in such form as may be
determined by the Board, equal in value to the excess, if any, of (A) the value
of the property the holder of the Stock Award would have received upon the
exercise of the Stock Award, over (B) any exercise price payable by such holder
in connection with such exercise.

 

(d)           Change in Control.  A Stock Award may be subject to additional
acceleration of vesting and exercisability upon or after a change in control of
the Company, as may be provided in any written agreement between the Company or
any Affiliate and the Participant, but in the absence of such provision, no such
acceleration shall occur.

 

12.          Amendment of the Plan and Stock Awards.

 

(a)           Amendment of Plan.  Subject to the limitations, if any, of
applicable law, the Board at any time, and from time to time, may amend the
Plan.  The Board may, in its discretion, provide that any such amendment is
effective upon obtaining the approval of the stockholders of the Company.

 

(b)           No Impairment of Rights.  Rights under any Stock Award granted
before amendment of the Plan shall not be impaired by any amendment of the Plan
unless (i) the Company requests the consent of the Participant and (ii) the
Participant consents in writing.

 

(c)           Amendment of Stock Awards.  The Board at any time, and from time
to time, may amend the terms of any one or more Stock Awards; provided, however,
that the rights under

 

16

--------------------------------------------------------------------------------


 

any Stock Award shall not be impaired by any such amendment unless (i) the
Company requests the consent of the Participant and (ii) the Participant
consents in writing.

 

13.          Termination or Suspension of the Plan.

 

(a)           Plan Term.  The Board may suspend or terminate the Plan at any
time.  No Stock Awards may be granted under the Plan while the Plan is suspended
or after it is terminated.

 

(b)           No Impairment of Rights.  Suspension or termination of the Plan
shall not impair rights and obligations under any Stock Award granted while the
Plan is in effect except with the consent of the Participant.

 

14.          Effective Date of Plan.

 

The Plan shall become effective as determined by the Board.

 

15.          Choice of Law.

 

The law of the State of Delaware shall govern all questions concerning the
construction, validity and interpretation of this Plan, without regard to such
state’s conflict of laws rules.

 

17

--------------------------------------------------------------------------------


 

ALLOS THERAPEUTICS, INC.

 

FORM OF STOCK OPTION GRANT NOTICE
2006 INDUCEMENT AWARD PLAN

 

Allos Therapeutics, Inc. (the “Company”), pursuant to its 2006 Inducement Award
Plan (the “Plan”), hereby grants to Optionholder, as an inducement to enter into
employment, an option to purchase the number of shares of the Company’s Common
Stock set forth below. This option is subject to all of the terms and conditions
as set forth herein and in the Stock Option Agreement, the Plan and the Notice
of Exercise, all of which are attached hereto and incorporated herein in their
entirety. Capitalized terms not otherwise defined herein shall have the meanings
set forth in the Plan or the Stock Option Agreement.

 

Optionholder:

 

Date of Grant:

 

Vesting Commencement Date:

 

Number of Shares Subject to Option:

 

Exercise Price (Per Share):

 

Total Exercise Price:

 

Expiration Date:

 

 

Type of Grant:

 

Nonstatutory Stock Option

 

 

 

Exercise Schedule:

 

Same as Vesting Schedule

 

 

 

Vesting Schedule:

 

1/4th of the shares vest one year after the Vesting Commencement Date.

 

 

1/48th of the shares vest monthly thereafter over the next three years.

 

 

 

Payment:

 

By one or a combination of the following methods of payment (described in the
Agreement):

 

 

 

Stock Option

 

 

 

 

 

 

¨

 

Cash or check

 

 

¨

 

Pursuant to a Regulation T Program if the Shares are publicly traded

 

 

¨

 

By delivery of already-owned shares if the Shares are publicly traded

 

Additional Terms/Acknowledgements: The undersigned Optionholder acknowledges
receipt of, and understands and agrees to, this Stock Option Grant Notice, the
Stock Option Agreement and the Plan. Optionholder further acknowledges that as
of the Date of Grant, this Stock Option Grant Notice, the Stock Option Agreement
and the Plan set forth the entire understanding between Optionholder and the
Company regarding the acquisition of stock in the Company and supersede all
prior oral and written agreements on that subject with the exception of (i)
options previously granted and delivered to Optionholder under the Plan, and
(ii) the following agreements only:

 

OTHER AGREEMENTS:

 

OPTIONHOLDER:

 

 

ALLOS THERAPEUTICS, INC.

 

 

 

 

 

 

By:

 

 

 

By:

 

 

Signature

 

 

Signature

 

 

 

 

 

 

Date:

 

 

 

Title:

 

 

 

 

 

 

 

Address:

 

 

 

Date:

 

 

 

ATTACHMENTS:  Stock Option Agreement, 2006 Inducement Award Plan and Notice of
Exercise

 

1

--------------------------------------------------------------------------------


 

ATTACHMENT I

 

FORM OF STOCK OPTION AGREEMENT

2006 INDUCEMENT AWARD PLAN

 

Pursuant to your Stock Option Grant Notice (“Grant Notice”) and this Stock
Option Agreement, as an inducement to enter into employment, Allos Therapeutics,
Inc. (the “Company”) has granted you an Option under its 2006 Inducement Award
Plan (the “Plan”) to purchase the number of shares of the Company’s Common Stock
indicated in your Grant Notice at the exercise price indicated in your Grant
Notice. Defined terms not explicitly defined in this Stock Option Agreement but
defined in the Plan shall have the same definitions as in the Plan.

 

The details of your option are as follows:

 

1.                                      VESTING. Subject to the limitations and
exceptions contained herein, or in any other written agreement between the
Company or any Affiliate and you, your option will vest as provided in your
Grant Notice, provided that vesting will cease upon the termination of your
Continuous Service.

 

2.                                      NUMBER OF SHARES AND EXERCISE PRICE. The
number of shares of Common Stock subject to your option and your exercise price
per share referenced in your Grant Notice may be adjusted from time to time for
Capitalization Adjustments, as provided in the Plan.

 

3.                                      METHOD OF PAYMENT. Payment of the
exercise price is due in full upon exercise of all or any part of your option.
You may elect to make payment of the exercise price in cash or by check or in
any other manner permitted by your Grant Notice, which may include one or more
of the following:

 

(a)                                  In the Company’s sole discretion at the
time your option is exercised and provided that at the time of exercise the
Common Stock is publicly traded and quoted regularly in The Wall Street Journal,
pursuant to a program developed under Regulation T as promulgated by the Federal
Reserve Board that, prior to the issuance of Common Stock, results in either the
receipt of cash (or check) by the Company or the receipt of irrevocable
instructions to pay the aggregate exercise price to the Company from the sales
proceeds.

 

(b)                                  Provided that at the time of exercise the
Common Stock is publicly traded and quoted regularly in The Wall Street Journal,
by delivery of already-owned shares of Common Stock either that you have held
for the period required to avoid a charge to the Company’s reported earnings
(generally six months) or that you did not acquire, directly or indirectly from
the Company, that are owned free and clear of any liens, claims, encumbrances or
security interests, and that are valued at Fair Market Value on the date of
exercise. “Delivery” for these purposes, in the sole discretion of the Company
at the time you exercise your option, shall include delivery to the Company of
your attestation of ownership of such shares of Common Stock in a form approved
by the Company. Notwithstanding the foregoing, you may not exercise your option
by tender to the Company of Common Stock to the extent such tender would violate
the provisions of any law, regulation or agreement restricting the redemption of
the Company’s stock.

 

--------------------------------------------------------------------------------


 

4.                                      WHOLE SHARES. You may exercise your
option only for whole shares of Common Stock.

 

5.                                      SECURITIES LAW COMPLIANCE.
Notwithstanding anything to the contrary contained herein, you may not exercise
your option unless the shares of Common Stock issuable upon such exercise are
then registered under the Securities Act or, if such shares of Common Stock are
not then so registered, the Company has determined that such exercise and
issuance would be exempt from the registration requirements of the Securities
Act. The exercise of your option must also comply with other applicable laws and
regulations governing your option, and you may not exercise your option if the
Company determines that such exercise would not be in material compliance with
such laws and regulations.

 

6.                                      TERM. You may not exercise your option
before the commencement of its term or after its term expires. The term of your
option commences on the Date of Grant indicated in your Grant Notice and expires
upon the earliest of the following:

 

(a)                                  three (3) months after the termination of
your Continuous Service for any reason other than your Disability or death,
provided that if during any part of such three- (3-) month period your option is
not exercisable solely because of the condition set forth in the preceding
paragraph relating to “Securities Law Compliance,” your option shall not expire
until the earlier of the Expiration Date indicated in your grant notice or until
it shall have been exercisable for an aggregate period of three (3) months after
the termination of your Continuous Service;

 

(b)                                  twelve (12) months after the termination of
your Continuous Service due to your Disability;

 

(c)                                  twelve (12) months after your death if you
die either during your Continuous Service or within three (3) months after your
Continuous Service terminates;

 

(d)                                  the Expiration Date indicated in your Grant
Notice; or

 

(e)                                  the day before the tenth (10th) anniversary
of the Date of Grant.

 

7.                                      EXERCISE.

 

(a)                                  You may exercise the vested portion of your
option (and the unvested portion of your option if your Grant Notice so permits)
during its term by delivering a Notice of Exercise (in a form designated by the
Company) together with the exercise price to the Secretary of the Company, or to
such other person as the Company may designate, during regular business hours,
together with such additional documents as the Company may then require.

 

(b)                                  By exercising your option you agree that,
as a condition to any exercise of your option, the Company may require you to
enter into an arrangement providing for the payment by you to the Company of any
tax withholding obligation of the Company arising by reason of (1) the exercise
of your option, (2) the lapse of any substantial risk of forfeiture to which the
shares of Common Stock are subject at the time of exercise, or (3) the
disposition of shares of Common Stock acquired upon such exercise.

 

2

--------------------------------------------------------------------------------


 

8.                                      TRANSFERABILITY. Your option is not
transferable, except by will or by the laws of descent and distribution, and is
exercisable during your life only by you. Notwithstanding the foregoing, by
delivering written notice to the Company, in a form satisfactory to the Company,
you may designate a third party who, in the event of your death, shall
thereafter be entitled to exercise your option.

 

9.                                      OPTION NOT A SERVICE CONTRACT. Your
option is not an employment or service contract, and nothing in your option
shall be deemed to create in any way whatsoever any obligation on your part to
continue in the employ of the Company or an Affiliate, or of the Company or an
Affiliate to continue your employment. In addition, nothing in your option shall
obligate the Company or an Affiliate, their respective shareholders, Boards of
Directors, Officers or Employees to continue any relationship that you might
have as a Director or Consultant for the Company or an Affiliate.

 

10.                               WITHHOLDING OBLIGATIONS.

 

(a)                                  At the time you exercise your option, in
whole or in part, or at any time thereafter as requested by the Company, you
hereby authorize withholding from payroll and any other amounts payable to you,
and otherwise agree to make adequate provision for (including by means of a
“cashless exercise” pursuant to a program developed under Regulation T as
promulgated by the Federal Reserve Board to the extent permitted by the
Company), any sums required to satisfy the federal, state, local and foreign tax
withholding obligations of the Company or an Affiliate, if any, which arise in
connection with your option.

 

(b)                                  Upon your request and subject to approval
by the Company, in its sole discretion, and compliance with any applicable
conditions or restrictions of law, the Company may withhold from fully vested
shares of Common Stock otherwise issuable to you upon the exercise of your
option a number of whole shares of Common Stock having a Fair Market Value,
determined by the Company as of the date of exercise, not in excess of the
minimum amount of tax required to be withheld by law. If the date of
determination of any tax withholding obligation is deferred to a date later than
the date of exercise of your option, share withholding pursuant to the preceding
sentence shall not be permitted unless you make a proper and timely election
under Section 83(b) of the Code, covering the aggregate number of shares of
Common Stock acquired upon such exercise with respect to which such
determination is otherwise deferred, to accelerate the determination of such tax
withholding obligation to the date of exercise of your option. Notwithstanding
the filing of such election, shares of Common Stock shall be withheld solely
from fully vested shares of Common Stock determined as of the date of exercise
of your option that are otherwise issuable to you upon such exercise. Any
adverse consequences to you arising in connection with such share withholding
procedure shall be your sole responsibility.

 

(c)                                  You may not exercise your option unless the
tax withholding obligations of the Company and/or any Affiliate are satisfied.
Accordingly, you may not be able to exercise your option when desired even
though your option is vested, and the Company shall have no obligation to issue
a certificate for such shares of Common Stock or release such shares of Common
Stock from any escrow provided for herein.

 

3

--------------------------------------------------------------------------------


 

11.                               NOTICES. Any notices provided for in your
option or the Plan shall be given in writing and shall be deemed effectively
given upon receipt or, in the case of notices delivered by mail by the Company
to you, five (5) days after deposit in the United States mail, postage prepaid,
addressed to you at the last address you provided to the Company.

 

12.                               GOVERNING PLAN DOCUMENT. Your option is
subject to all the provisions of the Plan, the provisions of which are hereby
made a part of your option, and is further subject to all interpretations,
amendments, rules and regulations which may from time to time be promulgated and
adopted pursuant to the Plan. In the event of any conflict between the
provisions of your option and those of the Plan, the provisions of the Plan
shall control.

 

4

--------------------------------------------------------------------------------


 

ATTACHMENT II

 

2006 INDUCEMENT AWARD PLAN

 

[provided separately]

 

--------------------------------------------------------------------------------


 

ATTACHMENT III

 

FORM OF NOTICE OF EXERCISE

2006 INDUCEMENT AWARD PLAN

 

Allos Therapeutics, Inc.

11080 CirclePoint Road, Suite 200

Westminster, Colorado 80020

 

Date of Exercise:                       

 

Ladies and Gentlemen:

 

This constitutes notice under my stock option that I elect to purchase the
number of shares for the price set forth below.

 

Stock option grant date:

 

                                   

 

 

 

Number of shares as to which option is exercised:

 

                                   

 

 

 

Certificates to be issued in name of:

 

                                             

 

 

 

Exercise price per share:

 

$                                   

 

 

 

Total exercise price:

 

$                                   

 

 

 

Payment delivered herewith:

 

$                                   

 

 

 

Form of payment:

 

 

 

 

 

 

 

¨

 

Cash or check

 

 

¨

 

Pursuant to a Regulation T Program if the Shares are publicly traded

 

 

¨

 

By delivery of already-owned shares if the Shares are publicly traded

 

 

¨

 

By full-recourse promissory note

 

By this exercise, I agree (i) to provide such additional documents as you may
require pursuant to the terms of the 2006 Inducement Award Plan and (ii) to
provide for the payment by me to you (in the manner designated by you) of your
withholding obligation, if any, relating to the exercise of this option.

 

SUBMITTED BY:

 

 

ACCEPTED BY:

 

 

 

 

 

 

 

 

 

ALLOS THERAPEUTICS, INC.

 

Printed Name

 

 

 

 

 

 

 

By:

 

 

 

 

 

Signature

 

Signature

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

Date:

 

 

 

--------------------------------------------------------------------------------


 

ALLOS THERAPEUTICS, INC.

 

FORM OF RESTRICTED STOCK GRANT NOTICE
2006 INDUCEMENT AWARD PLAN

 

Allos Therapeutics, Inc. (the “Company”), pursuant to its 2006 Inducement Award
Plan (the “Plan”), hereby awards to Participant the number of shares of the
Company’s Common Stock set forth below (“Award”). This Award is subject to all
of the terms and conditions as set forth herein and in the Restricted Stock
Grant Agreement, the Plan, the form of Assignment Separate from Certificate and
the form of Joint Escrow Instructions, all of which are attached hereto and
incorporated herein in their entirety.

 

Participant:

Date of Grant:

Vesting Commencement Date:

Number of Shares Subject to Award:

 

Vesting Schedule:

 

The Award shall vest in equal installments on each of the first four
anniversaries of the Vesting Commencement Date.

 

Additional Terms/Acknowledgements:  The undersigned Participant acknowledges
receipt of, and understands and agrees to, this Restricted Stock Grant Notice,
the Restricted Stock Grant Agreement and the Plan. Participant further
acknowledges that as of the Date of Grant, this Restricted Stock Grant Notice,
the Restricted Stock Grant Agreement and the Plan set forth the entire
understanding between Participant and the Company regarding the acquisition of
stock in the Company and supersede all prior oral and written agreements on that
subject with the exception of (i) Awards previously granted and delivered to
Participant under the Plan, and (ii) the following agreements only:

 

OTHER AGREEMENTS:

 

ALLOS THERAPEUTICS, INC.

PARTICIPANT:

 

 

 

 

By:

 

 

 

 

Signature

Signature

 

 

Title:

 

 

Date:

 

 

 

 

Date:

 

 

 

 

ATTACHMENTS:

 

Restricted Stock Grant Agreement, 2006 Inducement Award Plan, form of Assignment
Separate from Certificate and form of Joint Escrow Instructions

 

--------------------------------------------------------------------------------


 

ATTACHMENT I

 

FORM OF RESTRICTED STOCK GRANT AGREEMENT

2006 INDUCEMENT AWARD PLAN

 

Pursuant to your Restricted Stock Grant Notice (“Grant Notice”) and this
Restricted Stock Grant Agreement (collectively, the “Award”), as an inducement
to enter into employment, Allos Therapeutics, Inc. (the “Company”) has awarded
you a Stock Grant Award under its 2006 Inducement Award Plan (the “Plan”) for
the number of shares of the Company’s Common Stock subject to the Award as
indicated in your Grant Notice. Defined terms not explicitly defined in this
Restricted Stock Grant Agreement but defined in the Plan shall have the same
definitions as in the Plan.

 

The details of your Award are as follows:

 

1.                                      VESTING. Subject to the limitations and
exceptions contained herein, or in any other written agreement between the
Company or any Affiliate and you, your Award will vest as provided in the Grant
Notice, provided that vesting will cease upon the termination of your Continuous
Service.

 

2.                                      NUMBER OF SHARES. The number of shares
subject to your Award may be adjusted from time to time for Capitalization
Adjustments, as provided in the Plan.

 

3.                                      SECURITIES LAW COMPLIANCE. You may not
be issued any shares under your Award unless the shares are either (i) then
registered under the Securities Act or (ii) the Company has determined that such
issuance would be exempt from the registration requirements of the Securities
Act. Your Award must also comply with other applicable laws and regulations
governing the Award, and you will not receive such shares if the Company
determines that such receipt would not be in material compliance with such laws
and regulations.

 

4.                                      RIGHT OF REACQUISITION.

 

(a)                                  The Company shall have a right to reacquire
all or any part of the shares received pursuant to your Award (a “Reacquisition
Right”) that have not as yet vested in accordance with the Vesting Schedule on
the Grant Notice (“Unvested Shares”) on the following terms and conditions:

 

(i)                                    The Company shall simultaneously with
termination of your Continuous Service (as defined in the Plan) automatically
reacquire for no consideration all of the Unvested Shares, unless the Company
agrees to waive its reacquisition right as to some or all of the Unvested
Shares. Any such waiver shall be exercised by the Company by written notice to
you or your representative (with a copy to the Escrow Holder as defined below)
within ninety (90) days after the termination of your Continuous Service, and
the Escrow Holder may then release to you the number of Unvested Shares not
being reacquired by the Company. If the Company does not waive its reacquisition
right as to all of the Unvested Shares, then upon such termination of your
Continuous Service, the Escrow Holder shall transfer to the Company the number
of shares the Company is reacquiring.

 

(ii)                                The shares issued under your Award shall be
held in escrow pursuant to the terms of the Joint Escrow Instructions attached
to the Grant Notice as Attachment IV. You agree to execute two (2) Assignment
Separate From Certificate forms (with date and number of shares blank)
substantially in the form attached to the Grant Notice as Attachment III and
deliver the same, along with the certificate or certificates evidencing the
shares, for use by the escrow agent pursuant to the terms of the Joint Escrow
Instructions.

 

--------------------------------------------------------------------------------


 

(iii)                            Subject to the provisions of your Award, you
shall, during the term of your Award, exercise all rights and privileges of a
shareholder of the Company with respect to the shares deposited in escrow. You
shall be deemed to be the holder of the shares for purposes of receiving any
dividends which may be paid with respect to such shares and for purposes of
exercising any voting rights relating to such shares, even if some or all of
such shares have not yet vested and been released from the Company’s
Reacquisition Right.

 

(iv)                               If, from time to time, there is any stock
dividend, stock split or other change in the character or amount of any of the
outstanding stock of the corporation the stock of which is subject to the
provisions of your Award, then in such event any and all new, substituted or
additional securities to which you is entitled by reason of your ownership of
the shares acquired under your Award shall be immediately subject to the
Reacquisition Right with the same force and effect as the shares subject to this
Reacquisition Right immediately before such event.

 

5.                                      RESTRICTIVE LEGENDS. The shares issued
under your Award shall be endorsed with appropriate legends determined by the
Company.

 

6.                                      AWARD NOT A SERVICE CONTRACT. Your Award
is not an employment or service contract, and nothing in your Award shall be
deemed to create in any way whatsoever any obligation on your part to continue
in the employ of the Company or an Affiliate, or on the part of the Company or
an Affiliate to continue your employment. In addition, nothing in your Award
shall obligate the Company or an Affiliate, their respective shareholders,
boards of directors, Officers or Employees to continue any relationship that you
might have as a Director or Consultant for the Company or an Affiliate.

 

7.                                      WITHHOLDING OBLIGATIONS.

 

(a)                                  At the time your Award is made, or at any
time thereafter as requested by the Company, you hereby authorize withholding
from payroll and any other amounts payable to you, and otherwise agree to make
adequate provision for any sums required to satisfy the federal, state, local
and foreign tax withholding obligations of the Company or an Affiliate, if any,
which arise in connection with your Award.

 

(b)                                  Upon your request and subject to approval
by the Company, in its sole discretion, and compliance with any applicable
conditions or restrictions of law, the Company may withhold a number of whole
shares of Common Stock subject to this Award having a Fair Market Value,
determined by the Company as of the date of withholding, not in excess of the
minimum amount of tax required to be withheld by law. Any adverse consequences
to you arising in connection with such share withholding procedure shall be your
sole responsibility.

 

(c)                                  Unless the tax withholding obligations of
the Company and/or any Affiliate are satisfied, the Company shall have no
obligation to issue a certificate for such shares or release such shares from
any escrow provided for herein.

 

8.                                      TAX CONSEQUENCES. The acquisition and
vesting of the shares may have adverse tax consequences to you that may avoided
or mitigated by filing an election under Section 83(b) of the Internal Revenue
Code, as amended (the “Code”). Such election must be filed within thirty (30)
days after the date of your Award. YOU ACKNOWLEDGE THAT IT IS YOUR OWN
RESPONSIBILITY, AND NOT THE COMPANY’S, TO FILE A TIMELY ELECTION UNDER CODE
SECTION 83(b), EVEN IF YOU REQUEST THE COMPANY TO MAKE THE FILING ON YOUR
BEHALF.

 

2

--------------------------------------------------------------------------------


 

9.                                      NOTICES. Any notices provided for in
your Award or the Plan shall be given in writing and shall be deemed effectively
given upon receipt or, in the case of notices delivered by the Company to you,
five (5) days after deposit in the United States mail, postage prepaid,
addressed to you at the last address you provided to the Company.

 

10.                               MISCELLANEOUS.

 

(a)                                  The rights and obligations of the Company
under your Award shall be transferable to any one or more persons or entities,
and all covenants and agreements hereunder shall inure to the benefit of, and be
enforceable by the Company’s successors and assigns. Your rights and obligations
under your Award may only be assigned with the prior written consent of the
Company.

 

(b)                                  You agree upon request to execute any
further documents or instruments necessary or desirable in the sole
determination of the Company to carry out the purposes or intent of your Award.

 

(c)                                  You acknowledge and agree that you have
reviewed your Award in its entirety, have had an opportunity to obtain the
advice of counsel prior to executing and accepting your Award and fully
understand all provisions of your Award.

 

11.                               GOVERNING PLAN DOCUMENT. Your Award is subject
to all the provisions of the Plan, the provisions of which are hereby made a
part of your Award, and is further subject to all interpretations, amendments,
rules and regulations which may from time to time be promulgated and adopted
pursuant to the Plan. In the event of any conflict between the provisions of
your Award and those of the Plan, the provisions of the Plan shall control.

 

3

--------------------------------------------------------------------------------


 

ATTACHMENT II

 

2006 INDUCEMENT AWARD PLAN

 

[Provided Separately]

 

--------------------------------------------------------------------------------


 

ATTACHMENT III

 

FORM OF ASSIGNMENT SEPARATE FROM CERTIFICATE

2006 INDUCEMENT AWARD PLAN

 

FOR VALUE RECEIVED and pursuant to that certain Restricted Stock Grant Notice
and Restricted Stock Grant Agreement (the “Award”), [Participant’s Name] hereby
sells, assigns and transfers unto Allos Therapeutics, Inc., a Delaware
corporation (“Assignee”)                                                     
(            ) shares of the common stock of the Assignee, standing in the
undersigned’s name on the books of said corporation represented by Certificate
No.           herewith and do hereby irrevocably constitute and appoint
                                           as attorney-in-fact to transfer the
said stock on the books of the within named Company with full power of
substitution in the premises. This Assignment may be used only in accordance
with and subject to the terms and conditions of the Award, in connection with
the reacquisition of shares of Common Stock of the Corporation issued to the
undersigned pursuant to the Award, and only to the extent that such shares
remain subject to the Corporation’s reacquisition right under the Award.

 

Dated:

 

 

 

 

 

 

 

 

Signature:

 

 

 

[Participant’s Name], Recipient

 

 

 

[INSTRUCTION:  Please do not fill in any blanks other than the signature line.
The purpose of this Assignment is to enable the Company to exercise its
reacquisition right set forth in the Award without requiring additional
signatures on your part.]

 

--------------------------------------------------------------------------------


 

ATTACHMENT IV

 

FORM OF JOINT ESCROW INSTRUCTIONS

2006 INDUCEMENT AWARD PLAN

 

[date]

 

Corporate Secretary

Allos Therapeutics, Inc.

11080 CirclePoint Road, Suite 200

Westminster, Colorado 80020

 

Dear Sir/Madam:

 

As Escrow Agent for both Allos Therapeutics, Inc., a Delaware corporation (the
“Company”), and the undersigned recipient of stock of the Company (“Recipient”),
you are hereby authorized and directed to hold the documents delivered to you
pursuant to the terms of that certain Restricted Stock Grant Notice (the “Grant
Notice”), dated                          to which a copy of these Joint Escrow
Instructions is attached as Attachment IV, and pursuant to the terms of that
certain Restricted Stock Grant Agreement (“Agreement”), which is Attachment I to
the Grant Notice,  in accordance with the following instructions:

 

1.                                       In the event Recipient ceases to render
services to the Company or an affiliate of the Company during the vesting period
set forth in the Grant Notice, the Company or its assignee will give to
Recipient and you a written notice specifying that the shares of stock shall be
transferred to the Company. Recipient and the Company hereby irrevocably
authorize and direct you to close the transaction contemplated by such notice in
accordance with the terms of said notice.

 

2.                                       At the closing you are directed (a) to
date any stock assignments necessary for the transfer in question, (b) to fill
in the number of shares being transferred, and (c) to deliver same, together
with the certificate evidencing the shares of stock to be transferred, to the
Company.

 

3.                                       Recipient irrevocably authorizes the
Company to deposit with you any certificates evidencing shares of stock to be
held by you hereunder and any additions and substitutions to said shares as
specified in the Grant Notice. Recipient does hereby irrevocably constitute and
appoint you as Recipient’s attorney-in-fact and agent for the term of this
escrow to execute with respect to such securities and other property all
documents of assignment and/or transfer and all stock certificates necessary or
appropriate to make all securities negotiable and complete any transaction
herein contemplated.

 

4.                                       This escrow shall terminate upon
vesting of the shares or upon the earlier return of the shares to the Company.

 

5.                                       If at the time of termination of this
escrow you should have in your possession any documents, securities, or other
property belonging to Recipient, you shall deliver all of same to any pledgee
entitled thereto or, if none, to Recipient and shall be discharged of all
further obligations hereunder.

 

6.                                       Your duties hereunder may be altered,
amended, modified or revoked only by a writing signed by all of the parties
hereto.

 

--------------------------------------------------------------------------------


 

7.                                       You shall be obligated only for the
performance of such duties as are specifically set forth herein and may rely and
shall be protected in relying or refraining from acting on any instrument
reasonably believed by you to be genuine and to have been signed or presented by
the proper party or parties or their assignees. You shall not be personally
liable for any act you may do or omit to do hereunder as Escrow Agent or as
attorney-in-fact for Recipient while acting in good faith and any act done or
omitted by you pursuant to the advice of your own attorneys shall be conclusive
evidence of such good faith.

 

8.                                       You are hereby expressly authorized to
disregard any and all warnings given by any of the parties hereto or by any
other person or corporation, excepting only orders or process of courts of law,
and are hereby expressly authorized to comply with and obey orders, judgments or
decrees of any court. In case you obey or comply with any such order, judgment
or decree of any court, you shall not be liable to any of the parties hereto or
to any other person, firm or corporation by reason of such compliance,
notwithstanding any such order, judgment or decree being subsequently reversed,
modified, annulled, set aside, vacated or found to have been entered without
jurisdiction.

 

9.                                       You shall not be liable in any respect
on account of the identity, authority or rights of the parties executing or
delivering or purporting to execute or deliver the Grant Notice or any documents
or papers deposited or called for hereunder.

 

10.                                 You shall not be liable for the outlawing of
any rights under any statute of limitations with respect to these Joint Escrow
Instructions or any documents deposited with you.

 

11.                                 You shall be entitled to employ such legal
counsel, including but not limited to Cooley Godward LLP, and other experts as
you may deem necessary properly to advise you in connection with your
obligations hereunder, may rely upon the advice of such counsel, and may pay
such counsel reasonable compensation therefor.

 

12.                                 Your responsibilities as Escrow Agent
hereunder shall terminate if you shall cease to be Secretary of the Company or
if you shall resign by written notice to each party. In the event of any such
termination, the Company may appoint any officer or assistant officer of the
Company as successor Escrow Agent and Recipient hereby confirms the appointment
of such successor or successors as his attorney-in-fact and agent to the full
extent of your appointment.

 

13.                                 If you reasonably require other or further
instruments in connection with these Joint Escrow Instructions or obligations in
respect hereto, the necessary parties hereto shall join in furnishing such
instruments.

 

14.                                 It is understood and agreed that should any
dispute arise with respect to the delivery and/or ownership or right of
possession of the securities, you may (but are not obligated to) retain in your
possession without liability to anyone all or any part of said securities until
such dispute shall have been settled either by mutual written agreement of the
parties concerned or by a final order, decree or judgment of a court of
competent jurisdiction after the time for appeal has expired and no appeal has
been perfected, but you shall be under no duty whatsoever to institute or defend
any such proceedings.

 

15.                                 Any notice required or permitted hereunder
shall be given in writing and shall be deemed effectively given upon personal
delivery or upon deposit in any United States Post Box, by registered or
certified mail with postage and fees prepaid, addressed to each of the other
parties hereunto entitled at the following addresses, or at such other addresses
as a party may designate by ten (10) days’ written notice to each of the other
parties hereto:

 

2

--------------------------------------------------------------------------------


 

COMPANY:

 

Allos Therapeutics, Inc.

 

 

11080 CirclePoint Road, Suite 200

 

 

Westminster, Colorado 80020

 

 

Attn: General Counsel / Chief Financial Officer

 

 

 

RECIPIENT:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ESCROW AGENT:

 

Allos Therapeutics, Inc.

 

 

11080 CirclePoint Road, Suite 200

 

 

Westminster, Colorado 80020

 

 

Attn: Corporate Secretary

 

16.                                 By signing these Joint Escrow Instructions
you become a party hereto only for the purpose of said Joint Escrow
Instructions; you do not become a party to the Grant Notice.

 

17.                                 This instrument shall be binding upon and
inure to the benefit of the parties hereto, and their respective successors and
permitted assigns. It is understood and agreed that references to “you” or
“your” herein refer to the original Escrow Agent and to any and all successor
Escrow Agents. It is understood and agreed that the Company may at any time or
from time to time assign its rights under the Grant Notice and these Joint
Escrow Instructions in whole or in part.

 

 

Very truly yours,

 

 

 

ALLOS THERAPEUTICS, INC.

 

 

 

 

 

By:

 

 

 

 

 

 

 

RECIPIENT

 

 

 

 

 

 

[Participant’s Name]

 

 

 

 

ESCROW AGENT:

 

 

 

 

 

 

 

3

--------------------------------------------------------------------------------